DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear what is meant by regulate the battery temperature based a predetermined cabin temperature. Given the current wording it is unclear if this is meant for the battery temperature to be regulated based on a predetermined cabin temperature as the claim states that the battery temperature is regulated based a predetermined cabin temperature which does not establish a clear link between the battery temperature regulation and the cabin temperature. Additionally the specification does not mention a “predetermined” cabin temperature but a cabin temperature is mentioned and as such it is unclear if this is simply a measured cabin temperature in anyway controlling the regulation of the battery temperature of if a preset cabin temperature in some way controls the regulation of the battery temperature.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dyer et al. (US Patent Application Publication US 2014/0292260 A1).
Regarding claim 1, Dyer discloses (Figure 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: a GSE thermal loop (a loop of coolant from coolant source 14 supplying coolant to battery through supply line 18 and coolant conduit 26 per paragraph 0025 and 0029 and where coolant returns to the coolant source 14 from the battery 30 per paragraph 0030)   coupled to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028), wherein the GSE thermal loop is configured to allow fluid from the one or more channels to circulate therein (per paragraphs 0025, 0029 and 0030); and a GSE thermal system (coolant source 14 ) and coupled to the GSE thermal loop, wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025).
Regarding claim 2, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the GSE unit is a cart configured to move to a location of the aircraft (rapid 
Regarding claim 3, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the GSE unit is configured to serve as a heat source or a heat sink for the battery pack (the rapid charging station 10a or 10 be’ coolant source 14 servers to cool the battery 30 per paragraph 0025 or 0029).
Regarding claim 13, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses, the GSE thermal system is configured to regulate the battery temperature prior to a flight of the aircraft (as the aircraft is parked for charging and not in operation/flight as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 when the rapid chagrin station 10b is a ground vehicle and would inherently regulate the battery temperature prior any aircraft operation/flight as the aircraft would be operated in cycles as the battery 30 of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation/flight of the aircraft).
Regarding claim 14, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses, the GSE thermal system is configured to regulate the battery temperature prior to the aircraft using a cabin thermal management system to regulate a cabin temperature (as when the aircraft uses the cabin thermal management system is never defined any time before operation of the aircraft and any associated  internal thermal management systems would occur when the aircraft is parked for charging and not in operation as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 and would inherently regulate the battery temperature prior any aircraft using a thermal management systems as both systems would be operated in cycles as the battery of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation of the aircraft and  the cabin air conditioning system is operated after the battery 30 is charged per paragraph 0037 and 0038).
Regarding claim 16, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses, a power system configured to supply power to one or more electric components of the aircraft and configured to recharge the battery pack (the power charging source 12 charges the battery 30  per paragraphs 0025 and 0029).
Regarding claim 19, Dyer discloses (Figure 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: a GSE thermal loop (rapid charging station 10a or 10b) coupled to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028), wherein the GSE thermal loop is configured to allow fluid from the one or more channels to circulate therein (per paragraphs 0025, 0029 and 0030); a GSE thermal system (coolant source 14 ) coupled to the GSE thermal loop, wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025), and wherein the GSE thermal system is configured to regulate the battery temperature prior to the aircraft using a cabin thermal management system to regulate a cabin temperature (as when the aircraft uses the cabin thermal management system is never defined any time before operation of the aircraft and any associated  internal thermal management systems would occur when the aircraft is parked for charging and not in operation as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 and would inherently regulate the battery temperature prior any aircraft using a thermal management systems as both systems would be operated in cycles as the battery of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation of the aircraft, and the cabin air conditioning system is operated after the battery 30 is charged per paragraph 0037 and 0038); and a power system configured to supply power to one or more electric components of the aircraft and configured to recharge the battery pack (the power charging source 12 charges the battery 30  per paragraphs 0025 and 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and  was 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view Melendez et al. (US Patent Application Publication US 2017/0088007 A1).
Regarding claim 4, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the  GSE thermal system pumps the fluid within the GSE thermal loop (coolant is pumped per paragraphs 0025 and 0029).
However Dyer does not explicitly disclose that the pumping is accomplished by a pump.
It is exceedingly well known in the art to accomplish pumping or the movement of fluids by a pump as is taught by Melendez where Melendez discloses a battery thermal management system for an electric vehicle (pump 725 in figures 7, 10-14 where the pump 725 circulates coolant through a thermal control loop 727 from an auxiliary thermal management system 703 for cooling a vehicle battery 719 per paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dyer to include a pump as taught by Melendez. Doing so would provide a known structure for circulating coolant in a thermal control loop as recognized by Melendez (per paragraph 0052).
Claim 5-7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view of Gauthier et al. (US Patent Application Publication US 2016/0207417 A1).
Regarding claim 5, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the GSE thermal system comprises: a cooling element configured to cool the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels (the cooling source 14 may contain a heat exchanger per paragraph 0030 or a refrigeration unit 16 per paragraph 0036).
However Dyer does not explicitly disclose a heating element configured to warm the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels.
Gauthier teaches (Figures 1 and 3A-3B) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and a heating element  (heater 117) configured to warm the fluid circulating in a thermal loop before the fluid flows back to the one or more channels ( coolant heated by heater 117 circulates to the battery pack per paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal loop of Dyer to include a heating element as taught by Gauthier. Doing so would provide a means for heating the battery in in response to the battery temperature being too low as recognized by Gauthier (per paragraphs 0014, 0027 and 0061).
Regarding claim 6, Dyer as modified discloses the claim limitations of claim 5 above and Dyer further discloses the cooling element comprises a heat exchanger using a refrigerant (the heat exchanger removes heat from a refrigerant or coolant per paragraph 0030).
Regarding claim 7, Dyer as modified discloses the claim limitations of claim 5 above and Gauthier further discloses the heating element comprises a heat exchanger or a positive thermal coefficient heater (the heater 117 exchanges heat with the coolant to heat the battery per paragraph 0027).
Regarding claim 15, to the extent that claim 15 is understood in light of the Section 112 rejection set forth herein Dyer discloses the claim limitations of claim 14 above however Dyer does not explicitly discloses that the GSE thermal system is configured to regulate the battery temperature based a predetermined cabin temperature.
Gauthier teaches (Figures 1 and 3A-3C) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) where the thermal  system  (thermal management system 115) configured to regulate the battery temperature based a predetermined cabin temperature (the cooler 119 and heater 117 regulate the temperature of temperature of the battery 109 and the cabin 121 as seen in figure 1 and per paragraph 0027) where the thermal regulation system of the battery is managed based on the temperature of the cabin (per figures 3A-3C the thermal management system 115 controls both the temperature of the cabin and the temperature of the battery per paragraph 0027 and in turn in the steps of maintaining the cabin temperature heats or cools the cabin in addition  to heating or cooling the battery based on the temperature of the cabin relative to a preset cabin temperature in at least step 369 per paragraph 0066).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively flied to have modified the thermal loop of Dyer to include cabin temperature based controls as taught by Gauthier. Doing so would provide a means for preconditioning a cabin of a vehicle using a thermal management system that conditions both the battery and the cabin as recognized by Gauthier (per paragraphs 0027 and 0066).
Regarding claim 20, Dyer discloses the claim limitations of claim 19 above and Dyer further discloses the GSE thermal system comprises: a cooling element configured to cool the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels (the cooling source 14 may contain a heat exchanger per paragraph 0030 or a refrigeration unit 16 per paragraph 0036).
However Dyer does not explicitly disclose a heating element configured to warm the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels.
Gauthier teaches (Figures 1 and 3A-3B) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and a heating element  (heater 117) configured to warm the fluid circulating in a thermal loop before the fluid flows back to the one or more channels ( coolant heated by heater 117 circulates to the battery pack per paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal loop of Dyer to include a heating element as taught by Gauthier. Doing so would provide a means for heating the battery in in response to the battery temperature being too low as recognized by Gauthier (per paragraphs 0014, 0027 and 0061)
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view of Gauthier et al. (US Patent Application Publication US 2016/0207417 A1) and Melendez et al. (US Patent Application Publication US 2017/0088007 A1).
Regarding claim 8, Dyer as modified discloses the claim limitations of claim 5 above and Dyer further discloses the GSE thermal system comprises a temperature sensor ( systems for monitoring battery temperature (per paragraph 0023 to control the supply of coolant to the battery per paragraphs 0032 .
However Dyer does not explicitly disclose that the sensor is a fluid temperature sensor configured to measure a fluid temperature of the fluid received from the one or more channels.
Melendez teaches a battery temperature monitoring system where the temperature sensor (229) may be a sensor that monitors a fluid temperature to measure a fluid temperature of the fluid received from the one or more channels of the battery (temperature sensor 229 may measure the temperature of thermal transfer fluid/coolant used to control the battery temperature as an alternative to monitoring individual battery temperatures per paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature sensor of Dyer to measure the fluid temperature of the fluid circulating in the battery as recognized by Melendez. Doing so would provide an alternative temperature measuring arrangement for controlling the battery temperature as a known alternative to directly measuring the battery temperature as recognized by Melendez (per paragraph 0042).
Regarding claim 9, Dyer as modified discloses the claim limitations of claim 8 above and Gauthier further discloses the cooling element (in coolant source 14) is configured to cool the fluid circulating in the GSE thermal loop however Dyer does not explicitly discloses that the cooling is initiated if a first measurement from the fluid temperature sensor is higher than or equal to a predetermined battery temperature. Gauthier teaches (Figures1 and 3B) a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and that that the cooling is initiated if a first measurement from the fluid temperature sensor is higher than or equal to a predetermined battery temperature (when the temperature is greater than T2 in step 349 the battery pack is cooled in step 353 per paragraph 0063). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the cooling element of Dyer to be controlled based on temperature as taught by Gauthier. Doing so would provide a known temperature based means for preventing the battery from becoming too high as recognized by Gauthier (Per paragraph 0063).
Regarding claim 10, Dyer as modified discloses the claim limitations of claim 9 above and Gauthier further discloses the cooling element (119)is configured to stop cooling the fluid circulating in the thermal loop if a second measurement from the fluid temperature sensor is lower than the predetermined battery temperature (if the battery temperature is less than T2 in step 349 after the battery temperature is continued to be measured in Step 329 the cooling would be stopped as it would not proceed to step 353 where the batteries are cooled per paragraph 0063 and 0064).
Regarding claim 11, Dyer as modified discloses the claim limitations of claim 8 above and Gauthier further discloses the heating element (117) is configured to warm the fluid circulating in the thermal loop if a first measurement from the fluid temperature sensor is lower than a predetermined battery temperature (when the temperature of the battery is less than T1 per paragraph 0061 and step 329 of figure 3B then heat is applied to the batteries)
Regarding claim 12, Dyer as modified discloses the claim limitations of claim 11 above and Gauthier further discloses the heating element (117) is configured to stop warming the fluid circulating in the thermal loop if a second measurement from the fluid temperature sensor is higher than or equal to the predetermined battery temperature (if the battery temperature is greater than T1 in step 331 after the battery temperature is continued to be measured in Step 329 the heating would be stopped if as it would not proceed to step 335 where heat is applied to the batteries per paragraph 0061 and 0062) .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US Patent Application Publication US 2016/0207417 A1) in view of Dyer et al. (US Patent Application Publication US 2014/0292260 A1) and Melendez et al. (US Patent Application Publication US 2017/0088007 A1).
Regarding claim 17, Gauthier discloses at temperature regulation method  comprising: receiving a user input, wherein the user input indicates a predetermined battery temperature for a battery pack  (the temperatures T1 and T2 of Figure 3B per paragraph 0061-0064) of a vehicle; receiving a first temperature measurement from a temperature sensor disposed in the unit (a temperature form the temperature sensor 143 per paragraph 0061) , wherein the temperature sensor is configured to measure a temperature of the battery pack (the temperature of the battery is measured by temperature sensor 143 per paragraph 0061) ; comparing the predetermined battery temperature with the first temperature measurement (the battery temperature is compared to T1 in step 331 and T2 in step 349 per paragraph 0061 and 0063); and based on the comparison, using a thermal system of the unit (the cooler 119 or heater 117) to regulate a battery temperature of the battery pack (the battery is cooled or heated by the cooler 119 and heater 117 respectively per paragraph 0027).
However Gauthier does not discloses the method of regulating the temperature of the battery is applied to a ground support equipment (GSE) unit coupled to an aircraft.  
Dyer teaches (Figures 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: a GSE thermal loop  coupled to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028), wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have applied the battery temperature control method to the ground support unit for aircraft battery cooling of Dyer. Doing so would provide a known method of battery temperature control discloses by Gauthier  that could regulate the temperature of a battery of an aircraft as disclosed by Dyer and provide temperature regulation of the battery of an aircraft during charging of an aircraft battery  as recognized by Dyer (per paragraph  0019 and 0028-0029).
Additionally Gauthier does not explicitly disclose that the sensor is a fluid temperature sensor configured to measure a fluid temperature of fluid circulating in the battery pack.
Melendez teaches a battery temperature monitoring system where the temperature sensor (229) may be a sensor that monitors a fluid temperature to measure a fluid temperature of the fluid in the battery (temperature sensor 229 may measure the temperature of thermal transfer fluid/coolant used to control the battery temperature as an alternative to monitoring individual battery temperatures per paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature sensor of Dyer to measure the fluid temperature of the fluid circulating in the battery as recognized by Melendez. Doing so would provide an alternative temperature measuring arrangement for controlling the battery temperature as a known alternative to directly measuring the battery temperature as recognized by Melendez (per paragraph 0042).
Regarding claim 18, Gauthier as modified discloses the claim limitations of claim 17 above and Gauthier further discloses using a cooling element (cooler 119) of the thermal system to cool the fluid if the first temperature measurement is higher than or equal to the predetermined battery temperature (when the temperature is greater than T1 in step 331 and in turn greater than  T2 in step 349 the battery pack is cooled in step 353 per paragraph 0063); or using a heating element (the heater 117) of the thermal system to warm the fluid if the first temperature measurement is lower than the predetermined battery temperature (when the temperature of the battery is less than T1 per paragraph 0061 and step 329 of figure 3B then heat is applied to the batteries).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo; Jung-Min (US 2020/0023751 A1), Torkelson; Jeffrey Robert et al. (US 2019/0047429 A1), Scaringe; Robert J. et al. (US 2019/0016231 A1), Carpenter; Neil et al. (US 2014/0014421 A1), King; Jonathan et al. (US 2013/0175022 A1), Zheng; Weixin et al. (US 2013/0280564 A1), Miyano; Ryuichi (US 2012/0305662 A1), Kimishima, Masahiro et al. (US 2002/0043413 A1),and Kim; Jae Yeon (US 9,701,215 B1),  all disclose battery cooling and or heating systems for vehicles and their associated controls sand sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763